DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	None of the prior art of record discloses, alone or in combination, the method wherein determining, at a computing device that is operating a messaging application, that a message being drafted by a user via the messaging application is subject to a group rule, wherein the group rule causes the message, and subsequent replies to the message, to be initially addressed to a set of recipient addresses associated with the group rule, and wherein determining that the message is subject to the group rule includes: determining that one or more features of the message satisfy one or more parameters for applying the group rule to the message, and determining whether the group rule is subject to one or more group rule expiration conditions, wherein the one or more group rule expiration conditions, when satisfied, cause the group rule to no longer affect the message and the subsequent replies to the message, and when the group rule is determined to be subject to the one or more group rule expiration conditions: determining whether the one or more group rule expiration conditions have been satisfied; identifying, based on determining that the message is subject to the group rule, the set of recipient addresses associated with the group rule; causing, using the set of recipient addresses, one or more address fields of the message to be modified, by the messaging application, to incorporate one or more recipient addresses, of the set of recipient address, that are not already incorporated into the one or more address fields of the message; and Page 2 of 12Patent Application No. 16/896,884 Attorney Docket No. ZS202-20287 Response to 4/29/2022 Office Action communicating, by the messaging application and based on the modified one or more address fields of the message, the message to each recipient address of the set of recipient addresses in response to receiving an input from the user, wherein communicating the message to each recipient address causes the message to be accessible to each recipient user associated with each respective recipient address.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457